Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Application filed in the U.S. on 11/12/2019. Claims 1-20 are pending claims.  Claims 1, 8, and 15 are written in independent form.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in 
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of obtaining a sketch, generating a new version of the sketch, extracting features of the new version of the sketch, identifying images similar to the new version of the sketch based on similar features, and providing the identified similar images to a user, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations include:
A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for searching content, the method comprising:
obtaining a sketch of an object from a user (data gathering step for performing a mental process);
generating an image corresponding to the sketch of the object (mental process because someone could reasonably make edits to a received sketch with a pen and paper or mentally make edits);
extracting one or more features from the image (mental process of observing the features of the generated or edited image);
identifying one or more images previously stored that have features similar to the one or more features (mental process because someone could reasonable take the observed features of the generated or edited image and scroll through other images for images with similar observed features); and
providing the one or more images to the user (mental process because the step is merely organizing images to be provided to, not even display for, a user).

Step 2A Prong Two (No)
The additional elements are directed to the use of a network computer comprising at least one processor, storage, a communication platform capable of connecting to a network, a machine readable and non-transitory medium, and a neural network (Claims 1, 8, and 15). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a network computer comprising at least one processor, storage, a communication platform capable of connecting to a network, a machine readable and non-transitory medium, and a neural network, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (U.S. Pre-Grant publication No. 2021/0263963, hereinafter referred to as Cho).

Regarding Claim 1:
Cho teaches a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for searching content, the method comprising:
obtaining a sketch of an object from a user;
Cho teaches obtaining a sketch drawn by a user (Para. [0058]).
generating, via a neural network, an image corresponding to the sketch of the object;
Cho teaches generating “a machine-generated image based on the sketch using an artificial intelligence model trained by an artificial intelligence algorithm” (Para. [0076]) where “the artificial intelligence model may be trained by a generative adversarial network (GAN)” (Para. [0077]).
extracting one or more features from the image;
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]) thereby teaching extracting one or more features from the machine-generated image.
identifying one or more images previously stored that have features similar to the one or more features; and
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]). Cho further teaches “The electronic device may receive a user command for selecting one of the at least one machine-generated image and search for at least one content corresponding to the image selected according to the user command (S240)” (Para. [0080])
providing the one or more images to the user.
Cho teaches following the search using the machine-generated image for at least one content corresponding to the machine-generated image, “the electronic device may provide the at least one searched content (S250)” (Para. [0080]).

Regarding Claim 2:
Cho further teaches:
wherein the sketch of the object is drawn in a graphical user interface by the user.
Cho teaches the sketch drawn by the user “on an external device such as a smartphone” (Para. [0059] & Fig. 3).

Regarding Claim 3:
Cho further teaches:
sharing the sketch with one or more other users, wherein the sketch is modified by at least one of the one or more other users.
Cho teaches “the user may additionally edit the image by adding a sketch or removing a part of the image with the remover UI element 35, and the content search may be performed based on the additionally edited image” (Para. [0066]) where “the way of drawing an image varies depending on users” (Para. [0190]) thereby teaching multiple users capable of drawing an image on the exemplary electronic device, and thus sharing the sketch to be modified by multiple other users.

Regarding Claim 4:
Cho further teaches:
generating a feature vector based on the one or more features from the image; and
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]) thereby teaching a feature vector comprising the extracted features from the machine-generated image for performing the search.
mapping the feature vector in a feature-vector space, and wherein feature vectors corresponding to the one or more images are disposed within a threshold distance from the feature vector in the feature-vector space.
Cho teaches examples of searching for items that are “similar” to the machine-generated image from the user’s sketch using determined features of the machine-generated image (Paras. [0053], [0054], and [0082]). Cho further teaches arranging multiple output images based on their similarity score to an input image (Para. [0090]) thereby teaching a corresponding threshold distance of features of the machine-generate image used as input to a search for displaying the searched content results.

Regarding Claim 8:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Cho further teaches:
a machine readable and non-transitory medium having information recorded thereon for searching content, wherein the information, when read by the machine, causes the machine to perform steps (Para. [0164]).

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 4.


Regarding Claim 15:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Cho further teaches:
a system for searching content, the system comprising:
a neural network implemented by a processor (Paras. [0020] & [0153]);
a feature extractor implemented by the processor (Paras. [0020] & [0054]); and
a processing unit implemented by the processor (Para. [0020]).

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17:
Some of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of the limitations of Claim 4.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and further in view of Murrish (U.S. Pre-Grant Publication No. 2019/0188534).

Regarding Claim 5:
Cho teaches all of the elements of the claimed invention as recite above except:
wherein the neural network includes a generator and discriminator,
the generator comprising a first plurality of encoders and a plurality of decoders, each of which are arranged in a serial manner, and
wherein the discriminator includes a concatenator, a second plurality of encoders, and a classifier.

However, in the related field of endeavor of generating an image from a sketch, Murrish teaches:
wherein the neural network includes a generator and discriminator,
the generator comprising a first plurality of encoders and a plurality of decoders, each of which are arranged in a serial manner, and
Murrish teaches “the cGAN may include a generator and a discriminator” where “the generator may be formed using an encoder-decoder architecture” (Para. [0026]). Murrish further teaches “in some aspects, the encoder-decoder architecture may be formed as an U-Net architecture” thereby teaching encoders and decoders arranged in a serial manner.
wherein the discriminator includes a concatenator, a second plurality of encoders, and a classifier.
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers, for processing the generated image and the sketch, and a classifier.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Murrish and Cho at the time that the claimed invention was effectively filed, to have combined the generator discriminator architecture, as taught by Murrish, with the system and method for taking a sketch drawn by a user, producing a machine-generated image from the sketch, and performing a search for stored images similar to the machine-generated image representing the sketch, as taught by Cho.
One would have been motivated to make such combination because while Cho teaches generating the machine generated image from the user’s sketch using a Generative Adversarial Network, Murrish teaches clarification on the GAN by teaching training the cGAN “based on different types of noise to account for irregularities in the hand-drawn image” where “this noise may allow the cGAN to account for variations, e.g., waviness, in the lines such that the cGAN does not exactly follow the lines and generates a more natural output as a result” (Para. [0022]) which would be obvious to a person having ordinary skill in the art as being an advantage to be able to detect variations in the lines for a more natural output.

Regarding Claim 6:
Cho and Murrish further teach:
wherein the generator is configured to generate the image by sequentially encoding, via the first plurality of encoders, the sketch of the object, and
Murrish teaches using the cGAN to convert the line drawing (sketch) to a rendered image (Para. [0022]) where “the cGAN may include a generator…[that] may be formed using an encoder-decoder architecture” (Para. [0026]) thereby teaching the generator configured to generate the image from the line drawing/sketch.
sequentially encoding decoding, via the plurality of decoders, an output of the first plurality of encoders.
Murrish teaches “the cGAN may include a generator…[that] may be formed using an encoder-decoder architecture” (Para. [0026]) thereby teaching sequentially encoding decoding, via the plurality of decoders in the generator, an output of the first plurality of encoders.

Regarding Claim 7:
Cho and Murrish further teach:
wherein the discriminator is configured for concatenating, via the concatenator, the sketch of the object and the image to generate a concatenated image;
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers and a classifier. A discriminator, in the context of Murrish, is meant to discriminate a sketch from a generated image, thereby teaching concatenating the sketch and the generated image.
encoding, via the second plurality of encoders, the concatenated image; and
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers, for processing the generated image and the sketch, and a classifier.
classifying, via the classifier, the encoded concatenated image.
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]).  A discriminator in a generative adversarial network is in itself a classifier, and thus by teaching using a generator and discriminator in the cGAN, Murrish is teaching a classifier in the discriminator for classifying the sketch and generated image.


Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 19:
Some of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 20:
Some of the limitations herein are similar to some or all of the limitations of Claim 6.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chester et al. (U.S. Pre-Grant Publication No. 2017/0262479) teaches an image retrieval system using a convolutional neural network trained to identify how users draw semantic concepts and using an image search engine to search against images having a similar concept.
Wang et al. (U.S. Pre-Grant Publication No. 2012/0054177) teaches s ketch-based image search may include receiving a query curve as a sketch query input and identifying a first plurality of oriented points based on the query curve.
Mueller et al. (U.S. Patent No. 11,073,975) teaches systems, methods, and media for generating a user-created synthetic image, including receiving input from a user onto a search field, the input relating to a desired image of the user, the search field including a user interface for specifying components of the desired image for display to the user.
Zhang et al. (U.S. Pre-Grant Publication No. 2020/0073968) teaches improved sketch-based image retrieval techniques with a domain migration function configured to transform sketches into synthetic images, and the hashing function is configured to generate hash codes from synthetic images and authentic images in a manner that preserves semantic consistency across the sketch and image domains where the hash codes generated from the synthetic images can be used for accurately identifying and retrieving authentic images corresponding to sketch queries, or vice versa.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/25/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154